        Case 1:18-cr-00601-PGG Document 321 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            - against -
                                                                 ORDER
JEAN-CLAUDE OKONGO LANDJI and
JIBRIL ADAMU,                                              (S1) 18 Cr. 601 (PGG)

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              Pre-trial motions for Defendants Landji and Adamu are now due on July 30,

2020. (See Dkt. No. 319) Any application for a severance should be addressed in the pretrial

motions due on July 30. Any Government response to Defendants’ pre-trial motions is now

due by August 20, 2020. Defendants’ reply, if any, is due by August 27, 2020.

Dated: New York, New York
       June 16, 2020
